DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-27 are pending in the present application.
Applicant’s election of the following species in the reply filed on 03/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants elected:  (a) SEQ ID NO: 23 (29 amino acids) for the Bifidobacteria secretion signal sequence from alpha arabinosidase; and (b) SEQ ID NO: 44 (92 amino acids) for the HU DNA binding domain.
Accordingly, claims 23-27 are examined on the merits herein with the above elected species.

Priority
The present application is a DIV of 15/298,706, filed on 10/20/2016, now US Patent No. 10435716; which is a DIV of 14/621,315, filed on 02/12/2015; which claims benefit of provisional application 61/940,274, filed on 02/14/2014; provisional application 61/940,258, filed on 02/14/2014; and provisional application 62/013,852, filed on 06/18/2014.
	Upon review of the specifications of 15/298,706, 14/621,315 and the above provisional applications, and comparison with the specification of the present application it is determined that the instant claims are only entitled to the effective filing date 02/12/2015 of the present application.  This is because there is no written support in any of the provisional applications for the specific concept of transforming a Bifidobacteria sp. bacterium with a DNA plasmid using a hybrid protein having the characteristics recited in independent claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 23, there is no nexus between the preamble of the claim reciting specifically “A method for transforming a Bifidobacteria sp. bacterium with a DNA plasmid” and a single step of contacting the Bifidobacteria sp. bacterium with a hybrid protein having the characteristics recited in the body of the claim.  In order to transform a Bifidobacteria sp. bacterium with a DNA plasmid, the bacterium must be contacted with a DNA plasmid-hybrid protein complex, wherein the hybrid protein has the recited characteristics and not the hybrid protein alone.  Additionally, it is unclear what is encompassed by the limitation “at least one Bifidobacteria secretion signal sequence directing secretion of a protein:DNA plasmid complex from the Bifidobacteria sp. bacterium”.  If the secretion signal sequence directs secretion of a protein:DNA plasmid complex away from the Bifidobacteria sp. bacterium, then how can said bacterium is transformed with a DNA plasmid?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Examiner’s Comment
Before the effective filing date of the present application (02/12/2015), little was known in the prior art on cell-penetrating-peptide (CPP)-mediated transduction in prokaryotes for intracellular delivery of a cargo (e.g., proteins, peptides, DNA plasmid), let alone in the Gram-negative Bifidobacteria sp. bacterium as evidenced at least by the teachings of Liu et al (BMC Microbiology 13:57, 9 pages, 2013), Khokhlova et al (Bulletin of Experimental Biology and Medicine 151:717-721, 2011; IDS), and Khan et al (US 2005/0147993).  Liu et al demonstrated that cyanobacteria (blue-green algae) use classical endocytosis and micropinocytosis to internalize exogenous Green fluorescent protein (GFP) non-covalently associated with a cell-penetrating peptide (CPP) comprised of nine arginine residues (Abstract).  Khokhlova et al demonstrated using a chimeric recombinant protein consisting of Antp or Tat protein cell-penetrating domain fused to the N-terminus of a Bifidobacterium longum DNA-binding histone-like protein HU as a non-viral delivery of plasmid DNA to cultured HEK293 human cells (Abstract).  Khan disclosed a non-viral vector comprising a recombinant polynucleotide-binding protein comprising a protein transduction domain operably linked to a targeting signal (e.g., nuclear localization signals, mitochondria localization signals, chloroplast localization signals), along with the exemplary recombinant PTD-NLS-TFAM and PTD-MLS-TFAM constructs (Abstract; Summary and Example 1).  Khan also stated prophetically “Cell types available for expression include, but are not limited to, bacteria, such as E. coli and B. subtilis transformed with recombinant phage DNA, plasmid DNA or cosmid DNA expression vectors.  It will be appreciated that any of these vectors may be packaged and delivered using one or more of the disclosed polynucleotide packaging polypeptides” (paragraph [0099].
In contrast, the instant specification demonstrated that tested SHT and SZT hybrid proteins were able to transform Bifidobacteria longum with plasmid DNA, whereas HT, ZT, TH and TZ hybrid proteins were unable to, suggesting the secretion signal is necessary for this transformation ability (page 47, line 23 continues to line 12 on page 48).  Applicants further taught that compared to electrotransformation, the use of SHT has been demonstrated to be superior, resulting in a higher rate of transformants (top paragraph on page 48).  S indicates a suitable signal sequence, H indicates the presence of at least one HU DNA binding domain, Z indicates the presence of at least one Zinc finger DNA binding domain, and T indicates a CPP or protein transduction domain. 
Accordingly, the prior art does not teach nor does the prior art fairly suggest a method of transforming a Bifidobacteria sp. bacterium with a DNA plasmid comprising contacting the Bifidobacteria sp. bacterium with a DNA plasmid-hybrid protein complex, wherein the hybrid protein in said complex comprises: (i) at least one Bifidobacteria secretion signal sequence; (ii) at least one DNA binding domain which binds to the DNA Bifidobacteria secretion signal sequence; and at least one cell penetrating peptide (CPP) domain positioned C-terminal in the hybrid protein relative to the at least one DNA binding domain.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.